Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Applicant's reply filed on 1/25/2021 is acknowledged.  Current pending claims are 1-16. Claims 17-18 are canceled. Claims 1, 7, 10, 12, and 14 are amended. 
Response to Arguments
The art rejections, previous indefiniteness rejections, and specification objections are withdrawn. However, the amended claims are rejected, below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation in in claim 1 that the bubble determination is done “during the rotation speed of the motor increases to the second rotation speed” is new matter. This implies stepwise acceleration from the first speed to the second speed which has no support. 


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, it is unclear what the limitation “during the rotation speed of the motor increases to the second rotation” speed specifies. It would appear to be relevant to determination during acceleration; however, applicant’s arguments state that “independent claim 105 is amended to relate to during the motor being accelerated to the second rotation speed OR during the motor being rotated at a constant speed after accelerating to the second rotation speed.” The present scope of claim 1 is now indefinite; it is rejected. It is noted that claim 6 implies a constant speed determination. Further, claim 1 implies a plurality of increases from the first speed to the second speed. There is only clear support for bubble determination during a constant speed and it is done by comparing a motor current sensed during a set time to a maximum permitted for the second speed,1 [0107]. The term “the set time” is described in [104], see S9 in Fig. 5. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shi (WO2016/156069A1) teaches foam detection using motor current during two detection periods at two undisclosed, constant, speeds, Fig. 2, abstract.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PAUL RIGGLEMAN whose telephone number is (571)272-5214.  The examiner can normally be reached on M-F, 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 272-571-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/J.P.R/Examiner, Art Unit 1711                                                                                                                                                                                                        
/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 See [0092] which describes the meaning of current speed, and [0051].